DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

2.	The drawings were received on 11 January 2021.  These drawings are acceptable.

Response to Arguments

3.	Applicant’s arguments, see page 7, lines 6-8, filed 11 January 2021, with respect to the objection to the drawings have been fully considered and are persuasive.  The objection to the drawings has been withdrawn in view of the above noted replacement drawing. 

4.	Applicant’s arguments, see page 7, lines 9-12, filed 11 January 2021, with respect to the 35 USC 112(b) rejection of claim 4 have been fully considered and are persuasive.  The 35 USC 112(b) rejection of claim 4 has been withdrawn in view of the amendment to the claim. 

5.	Applicant’s arguments, see page 7, lines 13-16, filed 11 January 2021, with respect to the 35 USC 102 rejections of claims 1-3 have been fully considered and are persuasive.  The 35 USC 102 rejections of claims 1-3 have been withdrawn in view of the cancellation of the claims. 

6.	Applicant’s arguments, see page 7, lines 17-20, filed 11 January 2021, with respect to the objection to claims 5-7 have been fully considered and are persuasive.  The objection to claims 5-7 has been withdrawn since claim 5 has been rewritten in independent form. 

Allowable Subject Matter

7.	Claims 4-7 are allowed.

Conclusion

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157.  The examiner can normally be reached on Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on (571)270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
January 13, 2021